﻿It is with considerable pleasure that I extend to you, Mr. President, on behalf of the Government and the people of Trinidad and Tobago, our warmest congratulations on your election to the presidency of the General Assembly at its forty-fourth session. We are heartened that a diplomat and negotiator as skilful, adept and experienced as yourself, representing a country with which Trinidad and Tobago maintains very warm and friendly relations, will usher this Organization into the decade of the 1990s - a period not only of much hope and promise, but also of innumerable challenges. My delegation is confident that you are more than equal to the task.
I also take this opportunity to congratulate your predecessor,
Mr. Dante Caputo of Argentina, on his able stewardship of the General Assembly at its forty-third session and on the effective manner in which he discharged his important responsibilities.
It is indeed gratifying that the fiftieth anniversary of the cataclysmic conflict that led to the establishment of the United Nations should coincide with a renewal of faith and confidence in the capacity of the world Organization to resolve conflicts and to maintain international peace and security. The Secretary-General, Mr. Javier Perez de Cuellar, has underlined this welcome trend in his excellent report on the work of the Organization.
A number of reasons explain this profound change in attitude to the United Nations. The retreat from the bloc politics of the cold war era and the rapprochement between the United States of America and the Union of Soviet Socialist Republics have created an improved international climate. This has in great part allayed the mutual fears and suspicions of the two super-Powers which, over the preceding years, had neutralized all attempts by the United Nations to carry out the functions for which it had been created. 
There is another, perhaps more important reason, however. It is the belated recognition by the major players on the international scene of the severe limitations placed on their ability to resolve problems unilaterally. Power and influence are now diffused among a multiplicity of States, all of which must take into account the complex web of interlocking interests spun by an increasingly interdependent world. The re-emergence of consensus between the super-Powers and the resurgence of multilateralism, two of the key mechanisms in the Charter, can only redound to the benefit of the United Nations and of the entire international community. Recent developments in the field of disarmament reflect this clearly.
In the context of the re-emergence of consensus, the expressed desire of the United States and the Soviet Union to work towards the elimination of chemical weapons is a promising advance on their earlier agreement with respect to intermediate and shorter-range missiles. Recent experience in regional conflicts makes it imperative that a multilateral convention be concluded to effect the total elimination of chemical weapons from the armouries of all States. Such a convention, an objective of the Geneva Conference on Disarmament, must include prohibitions on the production, stockpiling and use of chemical weapons.
The improved international climate and a keener perception of the increasingly burdensome costs entailed in pursuing long-stalemated conflicts have led to positive developments in a number of regional disputes. Agreements and understandings have been concluded and in some cases implemented, and mechanisms have been established to facilitate conciliation and to enhance support for international law. The Government of Trinidad and Tobago is therefore encouraged to conclude that we are entering a period in International relations that is replete with opportunities which. If approached cautiously and with a clear understanding of the many complex factors involved, may be exploited to the benefit of all.
The example of Namibia comes readily to mind here. I wish to express my Government's appreciation for the efforts undertaken by the Secretary-General and his staff to implement the agreed United Nations plan to bring independence to Namibia. We wish, however, to express our deep concern over the blatant attempts by the apartheid regime, through its Administrator-General, to frustrate the electoral process set out in Security Council resolution 435 (1978) by intimidation and by distortion of the registration process. South Africa must not obtain by devious means what It could not achieve by naked force. The Government of Trinidad and Tobago is therefore of the view that greater vigilance must be exercised by both the supervising authorities and the international community. The implementation of the United Nations plan to bring independence to Namibia must not be disrupted by the duplicity, delaying tactics and intimidation of the apartheid regime.
The Government of Trinidad and Tobago has demonstrated recently its commitment to the emergence of an independent Namibia by acceding to a request from the Secretary-General of the United Nations for the provision of a group of suitably qualified persons to assist in preparations for the forthcoming general elections in that country. My Government stands ready to render such further assistance as may be feasible to facilitate the successful completion of the independence process in Namibia.
Despite the progress in Namibia, apartheid still exists in neighbouring South Africa. We are of the view that the recent changing of the guard in the apartheid regime could create, with enlightened self-interest and political courage, a window of opportunity in the embattled apartheid laager. However, this will not be achieved by the sop of ,evolutionary change, advocated by the new leader of the minority regime who, despite conflicting signals, does not promise to yield power to the majority. Bold and courageous steps are now required to satisfy the deep-seated aspirations of the majority of the people of South Africa. These will include the lifting of the state of emergency end the release of Nelson Mandela and other political prisoners from a futile, inhumane and counter-productive incarceration. These steps would facilitate the commencement of a genuine dialogue with the leaders of the majority with a view to bringing about meaningful change leading to the emergence of a non-racial, democratic  id united South Africa.
Trinidad and Tobago remains firm, steadfast and unrelenting in its total denunciation of apartheid and reiterates its complete support for the people of South Africa in their struggle to eradicate this vicious scourge. As long as the system of apartheid is practised is South Africa, Trinidad and Tobago will continue to prohibit economic, cultural, sporting and other links with that country. My Government is conscious that individual action will not by itself suffice to dismantle the system of apartheid. Accordingly, Trinidad and Tobago once more appeals to those States which wield influence on the leadership of the South African regime to support all international measures aimed at ending this heinous and odious system, including the imposition of comprehensive, mandatory sanctions under Chapter VII of the Charter of the United Nations. Such concerted and resolute action, we are convinced, is the only way forward.
Trinidad and Tobago also welcomes the decision taken by the General Assembly to devote a special session in December this year to the issue of apartheid. The need for such a session has been made even more urgent by the most recent events in South Africa, especially the terrible murder of 22 unarmed black people shot in a so-called crackdown on anti-apartheid dissent and the staging of manifestly unrepresentative elections on 6 September, which again excluded the African majority. The continued existence of apartheid remains a source of profound outrage to Trinidad and Tobago and, as representatives will agree, to the international community.
It is unfortunate that in the Middle East some of the opportunities created by the thaw in super-Power relations are being allowed to slip away. Inertia and the obstinate yearning for unrealistic goals are snuffing out the faint hopes which had begun to stir a year ago with the momentum generated by the decisions of the Palestine National Council and the commencement of a dialogue between the Palestine Liberation Organization (PLO) and the United States of America. All the peace initiatives undertaken have been aborted, while the blood-letting and repression continue in the occupied territories. My Government remains convinced that the convening of an international peace conference is still the best means of achieving peace, based on respect for the inalienable rights of the Palestinian people and for the right of all parties concerned to exist in peace and security.
Tragically, in Lebanon the situation is worsening and the agony of the Lebanese people continues. The international community looks on despairingly as the long-suffering Lebanese communities are further decimated by indiscriminate artillery barrages. My Government joins others in calling on the parties to the Lebanese conflict to end this senseless terror. All countries in a position to influence that situation should and must redouble their efforts to bring those disputes to peaceful resolution. In this context, Trinidad and Tobago welcomes the recent initiative of the Arab League to bring about a cease-fire.
Recent developments in other parts of the world serve to further reinforce the urgent need for political solutions through negotiations involving all the parties concerned. In Afghanistan the withdrawal of foreign troops has been followed by an escalation in the fighting. This has complicated, as representatives will appreciate, the search for a peaceful resolution of the dispute.
With regard to Kampuchea the unmonitored withdrawal of foreign troops has been followed by the threat of an escalation in the fighting. This aggravates the sense of disquiet which resulted from the inconclusive Paris Conference. My Government hopes that the Co-Chairmen of the Paris Conference will be successful in having the diplomatic process resumed. We are also heartened by the Secretary-General intention to continue exercising his good offices to bring an end to this impasse.
In the Korean peninsula, my Government hopes that the dialogue between the two Koreas will continue. Trinidad and Tobago looks forward to the early entry of the Koreas as full Members of the United Nations, in keeping with the principle of universality of membership, which we fully support.
The relaxation of international tensions and the increased recourse to multilateral processes have facilitated a growing use of regional initiatives to resolve regional disputes. It is in that context of multilateral participation that Trinidad and Tobago, a small State; has been called upon to play an active role in regional attempts to further peace and stability in our own regime. Along with Ecuador and Guatemala, Trinidad and Tobago has been a member of the Mission of the Organization of American States (OAS) to Panama. That Mission has sought, in consultation with the Government and people of Panama, to assist in resolving the political crisis in that country by developing options and mechanisms to facilitate the establishment of a democratically elected government.
My Government warmly welcomes the initiatives being taken to bring true and lasting peace to Central America. In this regard, we commend the efforts of the Presidents of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua. The processes and procedures outlined by the Contadora Group and the more recent Esquiipulas II and Tela agreements point the way forward to national reconciliation and the restoration of social and political stability in the region. The crucial aspect of this process will be the forthcoming general elections in Nicaragua, which must be free and fair. In this regard also, my Government was honoured by the invitation of the Secretary-General of the OAS to such officials to observe the registration of voters, a request to which we have readily responded.
As Members know, Haiti enjoys a special place in Caribbean history and consciousness as the first independent nation in our region. As a result of its history and language, the natural links between the English-speaking Caribbean and Haiti have not yet been fully developed. Nevertheless, we in the Caribbean Community have keenly felt Haiti's pain. Consequently, at the invitation of the Government of Haiti, Trinidad and Tobago have once again participated in a fact-finding mission mounted by the Caribbean Community to that country. The recent announcement of an electoral timetable raises our hopes that the Government and people of Haiti will move unchecked towards the establishment t of a free and democratic society. In this context, it becomes even more urgent for the
international community to provide the necessary assistance to alleviate the suffering of the Haitian people.
The point has been made in the past from this rostrum and in many other international forums that the degree of confidence placed in multilateral processes is most often in inverse proportion to the size of the State. Like many other small States in the international community, Trinidad and Tobago views the United Nations as one of the guarantors of its sovereignty and independence and as the roost effective and capable mechanism for promoting peace and security among Member States. Regional bodies such as the OAS and the Caribbean Community play a similarly important role.
Trinidad and Tobago also strongly holds the view that small States, normally without significant political, economic and military influence, must endeavour by their conduct to be a moral force, to serve in some sense as the conscience of the international community. Indeed, my Government has noted with keen interest that over the past year several small States have been able to make a tangible contribution to the preservation of international peace and security. As mentioned earlier, Trinidad and Tobago, a member of the Caribbean Community, has been asked to play such a role, as evidenced by our involvement in Panama, Nicaragua, Namibia and Haiti. It is to be hoped that this positive trend will continue,- for small States, and particularly when acting in concert, do have a worthwhile contribution to make in this area, not only by their example, but also as honest brokers. 
Today, as we stand on the threshold of the twenty-first century, there is as yet no prospect of a new equilibrium in international economic relations that would facilitate the emergence of a community of interests and of shared concerns and responsibilities. The critical economic situation of most developing countries worsens as the inequities in the global distribution of wealth grow sharper and even more pronounced. Prices of primary commodities continue to fluctuate at disastrously low levels; the terms of trade of developing countries as a whole have deteriorated; and heavy external debt severely hampers development initiatives. For many of us the momentum of development that was gained in the 1960s and the 1970s has been lost. Indeed, the 1980s have come to be termed the lost decade of development.
In Latin America and the Caribbean, per-capita income for the region as a whole now remains below the level of 1980. Trinidad and Tobago, confronted by handicaps arising from the interplay of the specific problems of small-island developing countries and the problems facing the developing world in general, experienced its sixth consecutive year of negative growth in 1988. The majority of developing countries in other regions also experienced declining per-capita output.
Is it not ironic that negative growth in the developing world has been accompanied by an economic upswing in the developed economies, which entered a record-breaking seventh year of growth in 1988? Indeed, all developed market economies have experienced more rapid growth than was expected. Despite these favourable trends in the developed world, the multilateral trading system has been subjected to considerable strain, and barriers to trade have continued to proliferate, in spite of the pious commitment made at Punta del Este. The Uruguay Round presents the international community with an opportunity to repair and strengthen the international trading system  to ensure that trade is kept free of impediments and that countries avoid recourse to protectionist devices. These devices, I should add, are particularly harmful to enterprises and countries of the South.
It is for that reason that developing countries have stressed that the Uruguay Round must deal with issues of traditional concern, particularly those, such as the questionable use of safeguards and non-tariff barriers, that relate to the restriction of access to markets. Substantial progress must be achieved in these areas before attention is directed to the so-called new issues. It is our hope that the future negotiations will be more transparent and imbued with a spirit of co-operation and compromise that will cater equitably for the interests of both the industrialized and the developing countries.
For many developing countries the Problems of external debt and debt-servicing remain the major impediment to long-term growth and sustainable development. Unchecked, the continued ravages of this crisis would relegate many countries to a future of hopelessness.
There is emerging within the international community an awareness that the problem of external debt must be urgently addressed. This awareness, however, has not yet been translated into consensus for a comprehensive solution that will command the support of all the parties involved. It is our view that debt strategies employed thus far have been too selective in their scope and application and have focused little attention on small, middle-income countries, like Trinidad and Tobago. I can assure the Assembly that we too feel, in equal measure, the pain Inflicted by external debt, debt-servicing and structural adjustment. The need for a solution to the problem of external debt is critical for yet another reason. The massive external debt and the cost of servicing it, aggravated at times by volatile interest rates have created a perverse situation where there is a net transfer of resources to the industrialized countries of the world. In Latin America and the Caribbean this reverse flow has been particularly burdensome. The United Nations itself has estimated that since 1983 the region has been transferring abroad annually nearly one fifth of its export earning s or gross domestic product.
This outflow is taking place simultaneously with the stagnation of concessional resources, the global decrease in the flow of foreign direct investment to developing countries, and the virtual cessation of lending to developing countries by the commercial-banking sector. In these circumstances there must be serious economic distortion.
The international community must address this problem urgently. Any strategy for the developing countries, in the next decade and beyond, must be based on the promise of access to adequate financial resources. Such strategies must, as a matter of priority, redirect resources and surplus savings in the world economy towards the developing countries, where there exists a vast need for investment flows to foster growth and sustainable development.
The interrelated nature of the problems faced by all countries indicates that international co-operation is crucial to their resolution. In this context the role of the International Monetary Fund (IMF), the World Bank and other multilateral financial institutions in the international economy is vital. The IMF and the World Bank must direct their efforts, resources and influence towards the evolution if a more equitable world economy and towards the cause of growth and sustainable development in the developing countries. 
Several major economic conference during the course of this year have again affirmed the necessity for countries of the North and of the South to engage in a broad-based dialogue on issues that affect their relations. Trinidad and Tobago therefore welcomes the decision to convene, in 1990, a special session of the United Nations General Assembly devoted to international economic co-operation and, in particular, to the revitalisation of the process of economic growth and development in the developing countries. This special session will present a timely opportunity to arrive at political decisions aimed at achieving effective collective action in the interrelated areas of money, finance, trade, external debt and development. It is our fervent hope that the special session will facilitate the preparation and adoption of a widely heralded international development strategy for the fourth United Nations development decade.
The rapid advances in science and technology, and their immediate application to all spheres of activity, are having a profound impact on the social and economic evolution of all societies. It is therefore especially unfortunate that one of the results of the economic regression that has afflicted developing countries in the 1980s is the widening gap between the developed and the developing countries in the acquisition and utilisation of technology, The simple truth is that technology is critical to growth and development. There is therefore an urgent need to devise appropriate mechanisms to increase the transfer of technology to developing countries, to strengthen their indigenous capabilities in science and technology, and to do so on terms and conditions to which the developing countries can readily subscribe. It is for that reason that Trinidad and Tobago is disappointed with the slow rate of progress in the effort to elaborate and conclude the international code of conduct on the transfer of technology. This code will address the rights, responsibilities and obligations of its signatories and provide a framework within which technological exchanges can take place for the benefit of both the provider and the recipient. I therefore urge all involved in the negotiations to let their deliberations be guided not by narrow self-interest, but by a vision of the larger benefits that will accrue to all patties as a result of the completion and implementation of the code.
Protection of the environment is another area where the destinies of the developed and developing nations are closely intertwined. Desertification, soil erosion and deforestation combine with the emission of pollutants into the atmosphere and effluents into the water systems to destroy the ecosystems of our planet. Sadly, attempts to dump toxic waste from developed to developing countries have added a disturbing dimension to environmental degradation.
Environmental problems do not respect national boundaries. Consequently, individual country programmes for the roost part will do very little to solve these problems. The need therefore is for concerted, regional and international approaches to combat this crisis. He in the Caribbean have recognized this and Caribbean Ministers of Environment met earlier this year and agreed upon the Port-of-Spain Accord, which maps out a co-ordinated programme for the preservation of our environment. Pot us in the Caribbean, the preservation of the environment is especially Important since it forms the cradle of our tourist industry, the dynamic sector in the economic life of many of our countries. It is against this background that Trinidad and Tobago supports the convening of the proposed United Nations conference on environment and development, to take place no later than 1992. The recent passage of hurricane Hugo has again demonstrated the vulnerability of the Caribbean islands to natural disasters. We extend our sympathy to those who were affected by the hurricane as it wove its way through the islands of the Caribbean to the eastern seaboard of the United States of America. The task of rebuilding will be formidable. Caribbean States responded immediately, providing assistance within the limits of their capabilities. Trinidad and Tobago today urges the international community to assist generously in this process of reconstruction.
It is evident from the way in which the international economic system is being reshaped as the twentieth century draws to a close that the survival of small island developing countries will become increasingly precarious unless they too can group themselves into stronger economic units.
The advent of a single European market in 1992 and the recently introduced Free Trade Agreement between Canada and the United States will have a very significant effect on Trinidad and Tobago and on its neighbours in the Caribbean Community (CARIOGM), for these countries are our biggest trading partners. It was with this in mind, and in anticipation of other similar changes in the global economy, that the Heads of CARI OOM Governments, at their 10th meeting last July, in Grenada, adopted the Grand Anse Declaration and work Programme for the Advancement of the Integration Movement. The Declaration contains a range of specific and far-reaching initiatives which are to be implemented over the next four years and which will serve to accelerate the integration process and strengthen all dimensions of the Community.
We in Trinidad and Tobago have always recognized that our destiny is inextricably linked to that of our sister States in the Caribbean. Our own efforts at integration pre-date our independence, and over the last 20 years we have gradually but steadily worked towards deepening our integration movement and making our Community and common market a reality. It will readily be appreciated that the process of Caribbean integration has not been easy, given the lack of complementarities of our economies. Nevertheless, the member States of CAR 100*4 are demonstrating the necessary political will, determination and realism needed to achieve it.
The use of, and traffic in, illegal drugs has emerged as a major problem affecting the international community. This plague corrodes the very fabric of our societies. It has the potential to frustrate, subvert and in some cases render impotent the actions of elected Governments. Recent developments in Latin America have demonstrated, under the horrified gaze of the entire world community, the tremendous threat posed by those individuals and entities who deal in degradation and death represented by illegal drugs.
The Secretary-General has pointed out in his annual report that the monetary value of drug trafficking has recently surpassed that of the international trade in oil and is new second only to the arms trade. It is a searing commentary on contemporary international priorities that while many countries struggle with malnutrition, disease and a host of economic and social problems, the trade in illegal drugs and arms stands at the pinnacle of international commerce.
The Caribbean, positioned as we are and lacking the human and material resources for interdict drug traffickers, has become a natural pathway for illegal drugs bound for the lucrative markets of North America and Europe. Caribbean governments are thus faced with a unique challenge, more so since they are unable to match financial and other resources with the powerful drug cartels.
For Trinidad and Tobago, and for all of us in the Caribbean, international co-operation is the only viable option. For this reason, my country supports the convening of a special session of the General Assembly to deal with the issue of illicit drug trafficking. The international community must declare war on this illicit trade. The battle  however, cannot be fought only in the fields of Latin America or on the shores of the Caribbean islands. The battle must also be waged with vigour and determination on the streets of the consumer nations. International co-operation therefore should focus not only on interdiction but also on demand reduction. It must also place greater emphasis on treatment and rehabilitation for those unfortunate members of our societies who have fallen victim to the lure of illicit drugs.
After careful consideration  we in the Caribbean have placed proposals before the Assembly on the question of the international trade in illegal drugs. Michael Manley, Prime Minister of Jamaica  has proposed the establishment of a United Nations multilateral, multi-sectoral force which would provide assistance to States, on their request, in the areas of intelligence and interdiction. We commend this proposal to the General Assembly for favourable consideration during this session.
For our part, on the basis of a proposal by Mr. A. N. R. Robinson, Prime Minister of Trinidad and Tobago, my delegation has introduced a new item to the agenda of the General Assembly. The item calls for the establishment of an international criminal court which would be a judicial institution operating with the agreement of states in the international community and which would adjudicate en the criminal responsibility of the individuals Who contravene international law. The jurisdiction of such a court would be limited to those crimes that may be defined as international crimes on the basis of identified principles of international law. The international traffic in illegal drugs has joined genocide, war сг1тьз and acts of terrorism as offences that affect the entire international community and the peaceful conduct of international relations. Regrettably, domestic legal systems are often overburdened or, in some cases, inadequate to deal with the perpetrators of such offences, while it is true that modern technology and the communications revolution make the control of international crime possible, it has become palpably clear that no State acting on its own can successfully defeat international criminals.
Trinidad and Tobago is a party to the non-aligned initiative for the 1990s to be declared the decade of international law. We believe that the establishment of an international criminal court would constitute an important impetus to the codification and progressive development of international law during the decade. Trinidad and Tobago's proposal has been introduced in the Sixth Committee at this session of the Assembly, and we hope that it will receive the full support of Member States.
Forty-four years ago the founders of this Organization, representing the collective conscience of peoples that had emerged battered and exhausted from the Second World War, saw the United Nations as the only hope to save succeeding generations from the scourge of war. Since that time we have made significant strides. But in some areas we have fallen short.
Recent events seem to indicate, however, that the international community may be entering a new and more peaceful era. If this promise of peace is to be realized, then Member States will have to give even greater support to the United Nations, particularly as its role in the resolution of conflicts and peace-keeping increases. For it is only in such an environment that all countries can pursue and implement programmes and policies leading to their full growth and development.
It is therefore incumbent on us all to display the political will, the imagination and the compassion necessary to transmute opportunity into reality. Together we can then fashion a future which will guarantee the dignity and worth of the human person and provide a solid foundation for a new architecture of the world.
